                                   1                                     UNITED STATES DISTRICT COURT

                                   2                                    NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         SHAWN KEVIN FROST,
                                   4                                                        Case No. 17-cv-07228-YGR (PR)
                                                           Plaintiff,
                                   5                                                        ORDER OF PARTIAL DISMISSAL
                                                   v.                                       AND SERVICE
                                   6
                                         CLARK E. DUCART, et al.,
                                   7
                                                           Defendants.
                                   8

                                   9     I.   INTRODUCTION
                                  10          Plaintiff, a state prisoner currently incarcerated at California State Prison-Sacramento, has

                                  11   filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983. He has been granted leave

                                  12   to proceed in forma pauperis. Dkt. 8. The operative complaint in this action is the amended
Northern District of California
 United States District Court




                                  13   complaint, in which Plaintiff alleges constitutional rights violations at Pelican Bay State Prison

                                  14   (“PBSP”) where he was previously incarcerated. Dkt. 10 at 3-7.

                                  15          Venue is proper because the events giving rise to the claims are alleged to have occurred at

                                  16   PBSP, which is located in this judicial district. See 28 U.S.C. § 1391(b).

                                  17          In his amended complaint, Plaintiff has named the following Defendants at PBSP and the

                                  18   California Department of Corrections and Rehabilitation (“CDCR”): Warden Clark E. Ducart;

                                  19   Chief Deputy Warden D. W. Bradbury; Associate Warden C. Olsen; Captain T. S. Buchanan;

                                  20   Lieutenant D. Higgerson; Sergeant J. Schrag; Correctional Officer T. Toussaint; Correctional

                                  21   Counselor II D. Wilcox; Office of Appeals Chief M. Voong; and Office of Appeals Captain M.

                                  22   Hodges. Dkt. 10 at 2. Plaintiff seeks declaratory relief and monetary damages. Id. at 3, 7.

                                  23    II.   DISCUSSION
                                  24          A.        Standard of Review
                                  25          A federal court must conduct a preliminary screening in any case in which a prisoner seeks

                                  26   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  27   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims

                                  28   that are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek
                                   1   monetary relief from a defendant who is immune from such relief. Id. § 1915A(b)(1), (2). Pro se

                                   2   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                   3   Cir. 1988). To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential

                                   4   elements: (1) that a right secured by the Constitution or laws of the United States was violated,

                                   5   and (2) that the alleged violation was committed by a person acting under the color of state law.

                                   6   West v. Atkins, 487 U.S. 42, 48 (1988).

                                   7          B.    Legal Claims
                                   8          Plaintiff alleges that Defendants, officials and employees of PBSP and the CDCR violated

                                   9   his constitutional rights. His claims arise from their alleged retaliation for his filing an appeal, log

                                  10   no. PBSP-16-01431, on July 6, 2016 naming several supervisorial and custody staff as co-

                                  11   conspirators of malfeasance. Plaintiff alleges that three days later, on July 9, 2016, he was

                                  12   rehoused in a cell “which lacked a seat/stool, no desk or table to eat meals [or] write, no electrical
Northern District of California
 United States District Court




                                  13   power to use his approved personal property . . . and a broken sink . . . .” Dkt. 10 at 3. It seems

                                  14   Plaintiff was placed in such inadequate housing for approximately 5 months or until around

                                  15   November 2016 before he was “moved back to adequate and appropriate/normal general

                                  16   population housing.” Id. at 5-6. According to the amended complaint, Plaintiff filed another

                                  17   appeal, log no PBSP-16-01584, in which he raised his claims in this action. Plaintiff’s specific

                                  18   claims are as follows: (1) Defendants Schrag, Wilcox, and Buchanan retaliated against Plaintiff in

                                  19   violation of his First Amendment rights; and (2) Defendants Olsen, Bradbury, Higgerson, Hodges,

                                  20   Voong, and Toussaint were aware of the unconstitutional actions but failed to take correct action

                                  21   by denying his related grievance, also in violation of his First Amendment rights. Finally,

                                  22   Plaintiff names PBSP warden, Defendant Ducart, but Plaintiff does not claim that this Defendant

                                  23   personally violated his constitutional rights. Rather, Plaintiff seems to contend that Defendant

                                  24   Ducart is liable based on the conduct of his subordinates—the Defendants named above.

                                  25   Respondeat superior liability is not available under section 1983. See Taylor v. List, 880 F.2d

                                  26   1040, 1045 (9th Cir. 1989). Instead, Plaintiff must allege that the supervisory liability Defendants

                                  27   “participated in or directed the violations, or knew of the violations and failed to act to prevent

                                  28   them.” Id. Here, no facts are alleged to establish supervisorial liability on the part of Defendant
                                                                                          2
                                   1   Ducart. Accordingly, Plaintiff’s supervisory liability claim against Defendant Ducart is

                                   2   DISMISSED without prejudice.

                                   3   III.   CONCLUSION
                                   4          For the foregoing reasons, the Court orders as follows:

                                   5          1.      Plaintiff’s supervisory liability claim against Defendant Ducart is DISMISSED

                                   6   without prejudice.

                                   7          2.      The claims against the remaining Defendants have been found to be cognizable, as

                                   8   described above.

                                   9          3.      The Clerk of the Court shall mail a Notice of Lawsuit and Request for Waiver of

                                  10   Service of Summons, two copies of the Waiver of Service of Summons, a copy of the amended

                                  11   complaint and all attachments thereto (dkt. 10), and a copy of this Order to the following

                                  12   Defendants at PBSP and the CDCR: Chief Deputy Warden D. W. Bradbury; Associate Warden
Northern District of California
 United States District Court




                                  13   C. Olsen; Captain T. S. Buchanan; Lieutenant D. Higgerson; Sergeant J. Schrag;

                                  14   Correctional Officer T. Toussaint; Correctional Counselor II D. Wilcox; Office of Appeals

                                  15   Chief M. Voong; and Office of Appeals Captain M. Hodges. The Clerk shall also mail a copy of

                                  16   the amended complaint and a copy of this Order to the State Attorney General’s Office in San

                                  17   Francisco. Additionally, the Clerk shall mail a copy of this Order to Plaintiff.

                                  18          4.      Defendants are cautioned that Rule 4 of the Federal Rules of Civil Procedure

                                  19   requires them to cooperate in saving unnecessary costs of service of the summons and amended

                                  20   complaint. Pursuant to Rule 4, if Defendants, after being notified of this action and asked by the

                                  21   Court, on behalf of Plaintiff, to waive service of the summons, fail to do so, Defendants will be

                                  22   required to bear the cost of such service unless good cause can be shown for the failure to sign and

                                  23   return the waiver form. If service is waived, this action will proceed as if Defendants had been

                                  24   served on the date that the waiver is filed, except that pursuant to Rule 12(a)(1)(B), Defendants will

                                  25   not be required to serve and file an answer before sixty (60) days from the date on which the

                                  26   request for waiver was sent. (This allows a longer time to respond than would be required if formal

                                  27   service of summons is necessary.) Defendants are asked to read the statement set forth at the foot

                                  28   of the waiver form that more completely describes the duties of the parties with regard to waiver of
                                                                                         3
                                   1   service of the summons. If service is waived after the date provided in the Notice but before

                                   2   Defendants have been personally served, the Answer shall be due sixty (60) days from the date on

                                   3   which the request for waiver was sent or twenty (20) days from the date the waiver form is filed,

                                   4   whichever is later.

                                   5             5.       Defendants shall answer the amended complaint in accordance with the Federal

                                   6   Rules of Civil Procedure. The following briefing schedule shall govern dispositive motions in this

                                   7   action:

                                   8                      a.      No later than sixty (60) days from the date their answer is due, Defendants

                                   9   shall file a motion for summary judgment or other dispositive motion. The motion must be

                                  10   supported by adequate factual documentation, must conform in all respects to Federal Rule of Civil

                                  11   Procedure 56, and must include as exhibits all records and incident reports stemming from the

                                  12   events at issue. A motion for summary judgment also must be accompanied by a Rand1 notice so
Northern District of California
 United States District Court




                                  13   that Plaintiff will have fair, timely, and adequate notice of what is required of him in order to

                                  14   oppose the motion. Woods v. Carey, 684 F.3d 934, 935 (9th Cir. 2012) (notice requirement set out

                                  15   in Rand must be served concurrently with motion for summary judgment). A motion to dismiss for

                                  16   failure to exhaust available administrative remedies must be accompanied by a similar notice.

                                  17   However, the Court notes that under the new law of the circuit, in the rare event that a failure to

                                  18   exhaust is clear on the face of the amended complaint, Defendants may move for dismissal under

                                  19   Rule 12(b)(6), as opposed to the previous practice of moving under an unenumerated Rule 12(b)

                                  20   motion. Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014) (overruling Wyatt v. Terhune, 315

                                  21   F.3d 1108, 1119 (9th Cir. 2003), which held that failure to exhaust available administrative

                                  22   remedies under the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a), should be raised by a

                                  23   defendant as an unenumerated Rule 12(b) motion). Otherwise, if a failure to exhaust is not clear on

                                  24   the face of the amended complaint, Defendants must produce evidence proving failure to exhaust in

                                  25   a motion for summary judgment under Rule 56. Id. If undisputed evidence viewed in the light

                                  26   most favorable to Plaintiff shows a failure to exhaust, Defendants are entitled to summary judgment

                                  27

                                  28             1
                                                     Rand v. Rowland, 154 F.3d 952 (9th Cir. 1998).
                                                                                           4
                                   1   under Rule 56. Id. But if material facts are disputed, summary judgment should be denied and the

                                   2   district judge, rather than a jury, should determine the facts in a preliminary proceeding. Id. at

                                   3   1168.

                                   4           If Defendants are of the opinion that this case cannot be resolved by summary judgment,

                                   5   Defendants shall so inform the Court prior to the date the summary judgment motion is due. All

                                   6   papers filed with the Court shall be promptly served on Plaintiff.

                                   7                  b.      Plaintiff’s opposition to the dispositive motion shall be filed with the Court

                                   8   and served on Defendants no later than twenty-eight (28) days after the date on which Defendants’

                                   9   motion is filed.

                                  10                  c.      Plaintiff is advised that a motion for summary judgment under Rule 56 of the

                                  11   Federal Rules of Civil Procedure will, if granted, end your case. Rule 56 tells you what you must

                                  12   do in order to oppose a motion for summary judgment. Generally, summary judgment must be
Northern District of California
 United States District Court




                                  13   granted when there is no genuine issue of material fact—that is, if there is no real dispute about any

                                  14   fact that would affect the result of your case, the party who asked for summary judgment is entitled

                                  15   to judgment as a matter of law, which will end your case. When a party you are suing makes a

                                  16   motion for summary judgment that is supported properly by declarations (or other sworn

                                  17   testimony), you cannot simply rely on what your complaint says. Instead, you must set out specific

                                  18   facts in declarations, depositions, answers to interrogatories, or authenticated documents, as

                                  19   provided in Rule 56(c), that contradict the facts shown in the defendant’s declarations and

                                  20   documents and show that there is a genuine issue of material fact for trial. If you do not submit

                                  21   your own evidence in opposition, summary judgment, if appropriate, may be entered against you.

                                  22   If summary judgment is granted, your case will be dismissed and there will be no trial. Rand, 154

                                  23   F.3d at 962-63.

                                  24           Plaintiff also is advised that—in the rare event that Defendants argue that the failure to

                                  25   exhaust is clear on the face of the amended complaint—a motion to dismiss for failure to exhaust

                                  26   available administrative remedies under 42 U.S.C. § 1997e(a) will, if granted, end your case, albeit

                                  27   without prejudice. To avoid dismissal, you have the right to present any evidence to show that you

                                  28   did exhaust your available administrative remedies before coming to federal court. Such evidence
                                                                                         5
                                   1   may include: (1) declarations, which are statements signed under penalty of perjury by you or

                                   2   others who have personal knowledge of relevant matters; (2) authenticated documents—documents

                                   3   accompanied by a declaration showing where they came from and why they are authentic, or other

                                   4   sworn papers such as answers to interrogatories or depositions; (3) statements in your amended

                                   5   complaint insofar as they were made under penalty of perjury and they show that you have personal

                                   6   knowledge of the matters state therein. As mentioned above, in considering a motion to dismiss for

                                   7   failure to exhaust under Rule 12(b)(6) or failure to exhaust in a summary judgment motion under

                                   8   Rule 56, the district judge may hold a preliminary proceeding and decide disputed issues of fact

                                   9   with regard to this portion of the case. Albino, 747 F.3d at 1168.

                                  10           (The notices above do not excuse Defendants’ obligation to serve similar notices again

                                  11   concurrently with motions to dismiss for failure to exhaust available administrative remedies and

                                  12   motions for summary judgment. Woods, 684 F.3d at 935.)
Northern District of California
 United States District Court




                                  13                   d.      Defendants shall file a reply brief no later than fourteen (14) days after the

                                  14   date Plaintiff’s opposition is filed.

                                  15                   e.      The motion shall be deemed submitted as of the date the reply brief is due.

                                  16   No hearing will be held on the motion unless the Court so orders at a later date.

                                  17           6.      Discovery may be taken in this action in accordance with the Federal Rules of Civil

                                  18   Procedure. Leave of the Court pursuant to Rule 30(a)(2) is hereby granted to Defendants to depose

                                  19   Plaintiff and any other necessary witnesses confined in prison.

                                  20           7.      All communications by Plaintiff with the Court must be served on Defendants or

                                  21   Defendants’ counsel, once counsel has been designated, by mailing a true copy of the document to

                                  22   them.

                                  23           8.      It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the Court

                                  24   informed of any change of address and must comply with the Court’s orders in a timely fashion.

                                  25   Pursuant to Northern District Local Rule 3-11, a party proceeding pro se whose address changes

                                  26   while an action is pending must promptly file a notice of change of address specifying the new

                                  27   address. See L.R. 3-11(a). The Court may dismiss without prejudice a complaint when: (1) mail

                                  28   directed to the pro se party by the Court has been returned to the Court as not deliverable, and
                                                                                          6
                                   1   (2) the Court fails to receive within sixty days of this return a written communication from the pro

                                   2   se party indicating a current address. See L.R. 3-11(b).

                                   3          9.      Upon a showing of good cause, requests for a reasonable extension of time will be

                                   4   granted provided they are filed on or before the deadline they seek to extend.

                                   5          IT IS SO ORDERED.

                                   6   Dated: January 16, 2019

                                   7                                                   ______________________________________
                                                                                       YVONNE GONZALEZ ROGERS
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        7
